DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “a plurality of diodes connected to each of the plurality of input nodes to perform a current adding function; a log amplifier coupled to the plurality of diodes; a plurality of analog adders coupled to the voltage inputs and an output of the log amplifier; and a plurality of exponential amplifiers, each of the plurality of exponential amplifiers coupled to one of the plurality of analog adders,” as recited in claims 1, 8, and 14.
Henry et al. (US 20170103321 A1, hereinafter Henry), the closest reference, teaches an analog circuit (FIGS. 2-3) comprising Input nodes (211, 213), a an amplifier (multiplier 242), and adders (adder 244).  However, Henry does not explicitly teach comprising  “a plurality of diodes connected to each of the plurality of input nodes to perform a current adding function; a log amplifier coupled to the plurality of diodes; a plurality of analog adders coupled to the voltage inputs and an output of the log amplifier; and a plurality of exponential amplifiers, each of the plurality of exponential amplifiers coupled to one of the plurality of analog adders,” as recited in claims 1, 8, and 14.  No other reference remedies these deficiencies.
Therefore, claims 1, 8, and 14 are allowed, and claims 2-7, 9-13, and 15-20 are allowed for at least their dependencies.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812